EXHIBIT On May 5, 2008, the Company entered into an Agreement and Plan of Reorganization (the “Reorganization Agreement”) to purchase Vurv Technology, Inc. (“Vurv”), a private company with headquarters in Florida. Vurv is a provider of on demand talent management software.On July 1, 2008, the Company completed the acquisition of Vurv.Accordingly, the assets, liabilities and operating results of Vurv will be reflected in the Company’s consolidated financial statements beginning in the third quarter of 2008.The total consideration paid by the Company in connection with the acquisition was approximately $37.5 million in cash and approximately 3.8 million shares of Class A common stock, of which approximately $36.8 million in cash and approximately 3.3 million shares of Class A common stock were paid on the closing date.Of the total consideration, Vurv preferred stockholders received $76.4 million in total consideration including the Company’s Class A common stock with a value of $52.8 million and cash of $23.6 million.Approximately 0.5 million shares were placed into escrow for one year following the closing to be held as security for losses incurred by the Company in the event of certain breaches of the representations and warranties contained in the Reorganization Agreement or certain other events.Additionally, approximately $0.3 million was placed into escrow to pay for expenses incurred by the stockholder representative in connection with its duties under the Reorganization Agreement, and approximately $0.4 million was placed in escrow to compensate the Company in the event certain expenses are incurred in connection with payments to certain Vurv employees.In addition, the Company assumed obligations for outstanding options to purchase shares of Vurv common stock, which converted into options to purchase approximately 0.4 million shares of the Company’s common stock.Taleo also repaid approximately $9.0 million of Vurv debt on the closing date. The Company has accounted for the acquisition as a business combination under the purchase method of accounting. Under the purchase method of accounting, the purchase price is allocated to the assets acquired and liabilities assumed of Vurv based upon their estimated fair values. The unaudited pro forma combined condensed financial statements below have been prepared giving effect to the Reorganization Agreement using the purchase method of accounting.The following unaudited pro forma combined condensed financial statements and related notes represent, in the opinion of management, all adjustments necessary to present the Company’s pro forma results of operation in accordance with Article11 of RegulationS-X and are based upon available information and certain assumptions considered reasonable under the circumstances. The unaudited pro forma combined condensed balance sheet gives effect to the acquisition as if the acquisition had occurred on June 30, 2008.The unaudited pro forma combined condensed statements of operations for the fiscal year ended December31, 2007 and six months ended June30, 2008 gives effect to the acquisition as if the acquisition had occurred on January1, The unaudited pro forma combined condensed financial statements, including the notes thereto, do not reflect any potential cost savings or other synergies that could result from the Reorganization Agreement. The unaudited pro forma combined condensed financial statements are presented for illustrative purposes only and are not necessarily indicative of the combined financial position or results of operations for future periods or the results that would have been achieved if the Reorganization agreement had been consummated on the date indicated. The unaudited pro forma combined condensed financial information should be read in conjunction with the historical consolidated financial statements and notes thereto of the Company and other financial information pertaining to the Company contained in its Annual Report on Form 10-K for the fiscal year ended December31, 2007, which was filed with the SEC on March14, 2008, and in its Quarterly Report on Form 10-Q for the quarter ended June30, 2008, which was filed with the SEC on August11, 2008.Taleo historical financial information presented in the unaudited pro forma combined condensed financial statements was obtained from its audited financial statements as of and for the year ended December 31, 2007 and its unaudited financial statements as of and for the six months ended June 30, 2008.Vurv historical information presented in the unaudited pro forma combined condensed balance sheet as June 30, 2008 and in the unaudited pro forma combined condensed statement of operations for the six months ended June 30, 2008 was prepared from unaudited historical information provided by Vurv.Vurv historical information presented in the pro forma combined condensed statement of operations for the year ended December 31, 2007 was obtained from its audited financial statements as of and for the year ended
